Citation Nr: 1818247	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-22 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the cervical spine.  

2.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder strain.  

3.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease, lumbar spine.  

4.  Entitlement to an evaluation in excess of 10 percent for right sided radiculopathy. 

5.  Entitlement to service connection for hysterectomy.

6.  Entitlement to service connection for radiculopathy of the left lower extremity

7.  Entitlement to service connection for a dental condition, to include amelogenesis imperfecta.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to February 1989. 

This matter originally comes before the Board of Veterans' Appeals (Board) on appeal from the August 2012, April 2014, and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Sioux Falls, South Dakota and Muskogee, Oklahoma. 

The Veteran appeared and provided testimony before the undersigned in August 2016.  A transcript of the hearing has been associated with the claims file. Subsequent to the Board hearing, the Veteran submitted additional evidence pertinent to her claim with a waiver of initial consideration of this evidence by the AOJ. See 38 C.F.R. § 20.1304. 

The evidence of record suggests that the Veteran may be unable to work as a result of her service-connected disabilities. See Hearing Transcript, pp. 60-62; see also July 2016 report.  As such, the Board must consider whether a TDIU is warranted. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. 

The issue of whether new and material evidence has been received sufficient to reopen the claim for service connection for depression, to include as secondary to a service-connected disorder, has been raised by the record in the July 2016 medical report and thus raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

In the March 2017 decision, the Board granted the petition to reopen the claim seeking service connection for a dental condition, and further granted the Veteran's claims seeking service connection for residuals of a TBI/concussion with memory loss, headaches, and sleep disorder.  In this decision, the Board also denied the claims seeking service connection for a disability manifested by a lump on the right side of the Veteran's neck, service connection for a right ankle disability, service connection for a left shoulder disability, and service connection for a left knee disability.  The remaining claims on appeal were remanded for additional evidentiary development.  The claims file has since been returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the March 2017 remand directives, the Veteran was initially scheduled for VA examinations in connection to a majority of his claims in July 2017.  A June 2017 Examination Request form reflects that VA examinations were requested for the Veteran's gynecological, neurological, and musculoskeletal conditions.  In the comment section, the Veteran's mailing address of record was provided, and indicated that her mailing address was located in Early, Texas.  A July 2011 email reflects that the examination requests were rejected and/or cancelled by the contractor because the Veteran failed to report to her scheduled medical appointments in July 2017.  A subsequent Examination Request form dated in September 2017 reflects that requests were initiated for the Veteran to be scheduled for VA examinations in connection to her TBI disorder (which was granted in the March 2017 decision and no longer on appeal) in order for the AOJ to evaluate and determine the current severity of this disorder.  The mailing address listed in the database was the P.O. Box address located in Early, Texas.  An October 2017 invoice reflects that the Veteran was scheduled for this evaluation in October 2017 and failed to appear for her appointment.  In a November 2017 letter, the Veteran's attorney informed the VA that the Veteran did not receive any type of notification as to the date, time and location of her scheduled VA examinations.  She (the Veteran's attorney) further noted that the Veteran had changed her mailing address to a new residence in May, Texas, and had informed VA as such during one of her medical appointments.  According to the Veteran's attorney, it does not appear that the Veteran's change in her address was effectuated in the VA database system because her October 2017 Supplemental Statement of the Case (SSOC) was initially sent to the Veteran's previous mailing address in Early, Texas before it was forwarded to her residence in May, Texas.  According to the Veteran's attorney, had the notifications for the rescheduled examinations been sent to the Veteran's correct address of record, she would have received them.  

In the January 2018 Report of General Information form, a VA employee documented that the Veteran's attorney had contacted their office and requested that the Veteran be rescheduled for the VA examinations she had missed due to the fact that she never received notification of the scheduled examinations.  The VA employee requested that the Veteran be rescheduled for these VA examinations.  Unfortunately, it appears that the Veteran's claims file was returned to the Board before she could be rescheduled for examinations in connection to her appealed claims.  

Individuals for whom an examination has been authorized and scheduled are required to report for such examination unless good cause is shown for failure to report for such examination. 38 C.F.R. § 3.655 (2017).  Here, in light of the fact that the Veteran changed her mailing address and, as such, did not receive the notification informing her of the date, time and location of her scheduled examinations, the Board finds that the Veteran has provided good cause for her request to reschedule the examinations.  However, the Veteran is notified that it is her responsibility to report for any future examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R. §§ 3.158, 3.655.  Under 38 C.F.R. § 3.655 (b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim.  This regulation states, "[w]hen a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc."  38 C.F.R. § 3.655 (a).

In addition, the March 2017 post-remand letter which provided the Veteran with notice as to the information and evidence necessary to substantiate her claim for service connection for a dental disability, as well as her claim for entitlement to a TDIU, was sent to the Veteran's previous address of record in Early, Texas.  This letter also provided the Veteran with the opportunity to submit any treatment records related to her claimed conditions, and to identify any pertinent treatment she had received from either the VA or any private healthcare provider, to include completing and returning the enclosed medical release forms to allow the VA to retrieve these records on her behalf.  Since this letter was sent to the Veteran's previous address of record in Early, Texas, and most likely, was not received by her, the AOJ should provide this letter to the Veteran once again at her most current mailing address of record.   

In light of the fact that the Veteran's claims seeking higher ratings for her low back, cervical spine, right shoulder, and right lower extremity disabilities, have been remanded for further development, the Veteran's current schedular rating could change following additional development of these claims. As such, the Board finds that the Veteran's claim for entitlement to a TDIU and her claim for a dental condition are both dependent upon a determination of her claims seeking higher ratings for her service-connected disabilities, and remain deferred pending adjudication of the claims seeking higher ratings for her service-connected disabilities.  When a determination on one issue could have a significant impact on the outcome of another issue, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran's representative and request the Veteran's current mailing address.  
2.  After ensuring that the most recent mailing address is of record, provide the Veteran with appropriate VCAA notice letter to her most recent mailing address of record informing her of the information and evidence necessary to substantiate the claim for service connection for a dental disability for compensation purposes, to include notice of the types of dental and oral conditions for which such benefits may be awarded under 38 C.F.R. § 4.150 (2017).  Also provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for a dental condition for purposes of eligibility for VA outpatient dental treatment.  Also, provide appropriate VCAA notice to the Veteran's most recent mailing address of record as to the information and evidence necessary to substantiate the claim for entitlement to a TDIU.  Finally, inform the Veteran that if she changes her address she must contact the AOJ and the medical center as to her change of address.


2.  After ensuring that the most recent mailing address is of record, send a letter to the Veteran at her most recent mailing address of record requesting that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated her since service for her claimed cervical spine, lumbar spine, right shoulder, lower extremity, gynecological, and dental disorders.  This shall specifically include any private treatment records, updated treatment records from any VA facility, to include the VA Medical Centers (VAMCs) in Oklahoma City, Oklahoma, and Sioux Falls, South Dakota.  This should also include any and all dental records from the VAMC in Sioux Falls dated from 1989 through 1991.  Then aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA. 

3.  After ensureing that the most recent mailing address is of record , send a letter to the the Veteran at her most recent mailing address of record and ask her to provide the name(s) of the military hospital(s) and the approximate dates where she was hospitalized and received treatment for her reported MST in-service.  Once this information has been provided obtain inpatient (clinical) records of treatment of the Veteran at the designated hospital and associate the records with the claims file. 

4.  Then, once these records have been obtained and associated with the claims file, schedule the Veteran for a VA examination with a VA obstetrician/gynecologist (OB/GYN) to determine the nature and etiology of her status-post hysterectomy residuals.  Send the Veteran a letter at her most recent mailing address of record informing her of the date, time and location of the scheduled VA examination.  The entire claims file must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration any in-service clinical records reflecting the Veteran's complaints of pelvic cramping and discomfort, as well as medical treatment for amenorrhea, salpingitis, pelvic inflammatory disease, UTIs, abnormal pap smears, and cervical dysplasia.  The examiner should also take note of any potentially retrieved military hospital records reflecting evidence of treatment for the Veteran's reported in-service MST.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service. 

Following a review of the record and an examination of the Veteran, the examiner must then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's September 2005 hysterectomy and any residuals attributed to this hysterectomy, had its/their clinical onset in service or is otherwise related to the Veteran's military service, to include her 1) reported MST; and/or 2) her in-service treatment for gynecological problems, to include treatment for and diagnoses of salpingitis, PID, UTIs, and/or abnormal pap smears and cervical dysplasia.  The examiner must specifically discuss whether the Veteran's abnormal pap smears and subsequently diagnosed cervical dysplasia and any other medicals findings of gynecological problems in-service led to the development of her post-service gynecological problems which resulted in her hysterectomy and current residuals of her hysterectomy. 

If the examiner finds that the Veteran's disability(ies) is(are) not related to her service, then he/she must reconcile this conclusion with the July 2016 opinion issued by Dr. E., and provide a complete rationale upon which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

5.  Then, refer the claims file to the same VA examiner who conducted the February 2014 VA peripheral nerve conditions examination, or another VA physician if that examiner is unavailable. 

Following a review of the record, the examiner must express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any neuropathy/radiculopathy in the left lower extremity, had its/their clinical onset in service or is/are otherwise related to the Veteran's military service, to include her November 1984 MVA. 

If the examiner concludes that the Veteran's neuropathy/radiculopathy in the left lower extremity is not directly related to her military service, then he or she must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neuropathy/radiculopathy of the left lower extremity was caused or chronically worsened by her service-connected degenerative disc disease of the lumbar spine.  If the examiner finds that the degenerative disc disease of the lumbar spine has not caused the neuropathy/radiculopathy of the left lower extremity, but rather has made it worse, the examiner should comment on when the onset of such worsening took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any spine disability(ies).  If a baseline is established, the examiner should comment on how much the neuropathy/radiculopathy of the left lower extremity has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity. 

The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  Stating, alone, that it is medically impossible to establish a cause and effect relationship or to establish aggravation is insufficient. If that is the examiner's conclusion, the examiner must explain why such determination is medically impossible. 

If the examiner finds that the Veteran's neuropathy/radiculopathy of the left lower extremity is not related to her service, or caused or worsened by her service-connected degenerative disc disease of the lumbar spine, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion. If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

6.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected degenerative disc disease of the lumbar spine and osteoarthritis of the cervical spine with strain.  Send the Veteran a letter at her most recent mailing address of record informing her of the date, time and location of her scheduled VA examination.  The examiner must review the claims file in conjunction with the examination. 

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected lumbar spine and cervical spine disabilities. 

The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test the range of motion for the lumbar spine and cervical spine disabilities in active motion, passive motion, weight-bearing, and nonweight-bearing, as appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must comment on the functional impairment caused by the Veteran's lumbar spine and cervical spine disabilities.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

7.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected right shoulder strain.  Sent the Veteran a letter at her most recent mailing address of record informing her of the date, time and location of  the scheduled VA examination.   The examiner must review the claims file in conjunction with the examination. 

All pertinent pathology associated with this service-connected right shoulder strain should be noted in the examination report. 

The examiner must comment on the functional impairment caused by the Veteran's right shoulder disability.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

8.  Then, schedule the Veteran for a VA examination to determine the current severity of her service-connected radiculopathy of the right lower extremity.  Send the Veteran a notice letter to her most recent mailing address of record informing her of the date, time and location of the scheduled VA examination.  The examiner must review the claims file in conjunction with the examination.  Any indicated evaluations, studies, and tests, must be accomplished and the results must be included in the examination report.  The examiner must identify all symptoms that are associated with the Veteran's service-connected radiculopathy of the right lower extremity. 

The examiner should specifically indicate whether the Veteran's radiculopathy of the right lower extremity more nearly approximates mild, moderate, moderately severe, or severe nerve impairment. The nerves affected should be specifically identified and, for each nerve affected, the disability should be described in this manner.  It should also be noted whether she has marked muscular atrophy, incomplete paralysis of the sciatic nerve; or complete paralysis of the sciatic nerve (i.e., the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).  Additionally, any marked muscular atrophy or functional impairment of the right leg deemed to be associated with the Veteran's service-connected radiculopathy of the right lower extremity must be identified. 

Also, the examiner must comment on the functional impairment caused by the Veteran's right lower extremity. The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

9.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issues on appeal.  If any benefits sought are not granted, the Veteran and her attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

